In an action by an attorney to recover the agreed compensation for professional services rendered to defendant at the request of the latter, who is also an attorney, in which the defendant, pursuant to permission granted on a prior appeal (Rowe v. Levine, 14 A D 2d 779), interposed a second amended answer containing a repleaded counterclaim for the reasonable value of the use of defendant’s office and office facilities that plaintiff allegedly made without permission for two years after defendant terminated the retainer, the defendant appeals from an order of the Supreme Court, Kings County, dated November 24, 1961, which dismissed the repleaded counterclaim for patent insufficiency, without leave to amend (Rules Civ. Prae., rule 109, subd. 5). Order reversed, with $10 costs and disbursements, and motion to dismiss denied, with leave to plaintiff, if he be so advised, to serve a reply to the counterclaim within 20 days after entry of the order hereon. In our opinion, the counterclaim states a cause of action against plaintiff. We do not now pass upon any question other than the sufficiency of the counterclaim. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hopkins, JJ., concur.